U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 30, 2008 PNG VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 000-29735 88-0350286 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 3001 Knox Street, Suite 403 Dallas, Texas 75205 (Address of principal executive offices) 760-804-8844 (Registrant’s Telephone Number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K/A filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Some of the statements contained in this Current Report on Form 8-K/A (the “Report”) of PNG Ventures, Inc. that are not historical facts are "forward-looking statements" which can be identified by the use of terminology such as "estimates," "projects," "plans," "believes," "expects," "anticipates," "intends," or the negative or other variations, or by discussions of strategy that involve risks and uncertainties.We urge you to be cautious of the forward-looking statements, that such statements, which are contained in this Report, reflect our current beliefs with respect to future events and involve known and unknown risks, uncertainties, and other factors affecting our operations, market growth, services, products, and licenses.No assurances can be given regarding the achievement of future results, as actual results may differ materially as a result of the risks we face, and actual events may differ from the assumptions underlying the statements that have been made regarding anticipated events.Factors that may cause actual results, our performance or achievements, or industry results, to differ materially from those contemplated by such forward-looking statements are included in our “Risk Factors” section and other risks provided herein.Additionally, all readers are urged to review the “Cautionary Note regarding Forward Looking Statements” in our “Management Discussion and Analysis of Financial Condition and Results of Operation” section below. This amended Report is being filed to correct information to verify and correct our fiscal year end date, to include a visual chart of our corporate structure as of the closing of the Share Exchange (as hereinafter defined), to clarify the number of shares issued and outstanding as of the closing of the transactions described hereby, some of which were issuable upon exercise of notes, to clarify and correct certain transaction descriptions herein, to clarify and expand information relating to the proxy and voting structure of 7,000,000 shares issued to Earth Biofuels, Inc. (including the inclusion of a risk factor),and to include a salary compensation chart and other related information.We are also filing herewith as exhibits, all agreements, documents and instruments relating to the within transactions that were not previously filed.This Report amends and restates the previous report in its entirety (except to the extent that exhibits in such original report were filed and are referenced herein), and speaks only as of June 30, 2008, the date of event of the Report and does not reflect subsequent developments as may be described in subsequent reports filed with the Securities Exchange Commission. Item 1.01 Entry into a Material Definitive Agreement. On June 30, 2008, PNG Ventures Inc., a Nevada corporation (“PNG” or the “Company” or “us” or “we”) entered into and completed an acquisition pursuantto, a Share Exchange Agreement (the “Exchange Agreement”) with Earth Biofuels, Inc., a Delaware corporation (“EBOF”) and its wholly owned subsidiary, Earth LNG, Inc, a Texas corporation (“ELNG”), as sellers, and its wholly owned subsidiary, New Earth LNG, LLC, a Delaware limited liability company (“New ELNG”), pursuant to which PNG acquired 100% ownership of New ELNG from ELNG, in exchange for the issuance of 7,000,000 shares of the of common stock of the Company (the “Exchange Shares”) to ELNG, and certain other consideration and share issuances (said transaction being referred to herein as the “Share Exchange”).The assets and business which were acquired by us as a result of the Share Exchange, include a Topock, Arizona liquid natural gas production facility and its related distribution and sales businesses, all of which are held and operated by New ELNG’s subsidiaries as described below. Prior to the completion of the Share Exchange, ELNG transferred all right and marketable title to the membership interests of Applied LNG Technologies USA, LLC and Arizona LNG, L.L.C. andall their other assets (other than receivables from EBOF and other subsidiaries of EBOF) that, together, comprise the west coast liquefied natural gas (“LNG”) business of PNG effective after the closing of theShare Exchange, to New ELNG, resulting in the characterization of the transfer as an asset sale of EBOF’s subsidiary, for taxes purposes, enabling PNG and EBOF to take advantage of certain tax benefits, including a step up in basis to PNG.All references in this Current Report to the “Company” or “we” or “us” or “our” or to the business of the Company refer to ELNG and its
